 172DECISIONSOF NATIONALLABOR RELATIONS BOARDPipefittersLocalNo. 195,United Association ofJourneymen&Apprentices of Plumbing & Pipefit-ting Industry of the United States and CanadaandCleveland Wrecking Company.Millwrights Local Union 2484,Carpenters'DistrictCouncil of Sabine Area and Vicinity,UnitedBrotherhood of Carpenters & Joiners of America,AFL-CIOandClevelandWrecking Company.Cases 23-CD-329 and 23-CD-330June 3, 1975DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOThis is a consolidated proceeding under Section10(k)of the National Labor Relations Act, asamended, following separate charges filed by Cleve-land Wrecking Company (herein called the Employ-er) on December 6, 1974, alleging that PipefittersLocal No. 195, United Association of Journeymen &Apprentices of Plumbing & Pipefitting Industry oftheUnited States and Canada (herein called thePipefitters)andMillwrightsLocalUnion 2484,Carpenters'DistrictCouncil of Sabine Area andVicinity,United Brotherhood of Carpenters &Joiners of America, AFL-CIO (herein called theMillwrights) violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activities with anobject of forcing or requiring the Employer to assigncertain work to employees represented by Pipefittersand Millwrights rather than to employees represent-ed by Laborers International Union of NorthAmerica, Local Union Nos. 870 and 853 (hereincalled Laborers).'Pursuant to notice, a hearing was held beforeHearingOfficerWillardI.Boss,on February 4, 1975,atBeaumont, Texas. All parties appeared at thehearing and were afforded full opportunity to beheard,2 to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. No briefswere filed by any of the parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and fmds that they are1Southern Texas Laborers District Council,Laborers InternationalUnion of North America,Local UnionNos. 870 and 853, intervened in thismatter.2After entering an appearance and participating in certain preliminarystipulations,Millwrights disclaimed all interest in the disputed work andphysically withdrew from the hearing before the first witness was called.218 NLRB No. 23free from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this case and hereby makes the following fmdings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we fmd, that theEmployer is a Delaware corporation with its officesand principal place of business in Cincinnati, Ohio.The Employer is engaged in the demolition andwreckingbusinessand has, in the past 12 months,performed services outside the States of Texas andOhio valuedin excessof $50,000. Accordingly, wefind that the Employer is engagedin commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we fmd, that Pipefitters,Millwrights, and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute, as described in the notice ofhearing, consists of the dismantlement and removalof pipe, electrical conduits, and Nordel equipmentand related work at theBeaumontWorks ofDupont's Elastomer Chemicals Department nearBeaumont, Texas.B.BackgroundOn October 12, 1974,3 the Employer was awardeda contract by E. I. DuPont de Nemours & Company(herein called DuPont) for the dismantlement andremoval of certain building equipment and facilitieslocated at the Beaumont Works of DuPont's Elas-tomer Chemicals Departmentnear Beaumont,Texas.The project basically involved gutting a 50- by 150-foot single-story brick building for ultimate use byDuPont as a warehouse. The Employer commencedwork on this project on October 27, using a crew ofemployees represented by Laborers. The dismantlingwork is performed by the use of various wreckingequipment such as cutting tools and torches to breakWhen the hearing was approximately half over,Pipefitters entered itsinitial appearance representedby itsbusiness agent,Henry Bruce Hill, andparticipated in the remainder of the hearing.Hill asserted that Pipefitterswas claimingonly that portionof the disputed work involving thedismantlementof pipes andvalves.3Unless otherwise indicated, all dates are in 1974. PIPEFITTERSLOCAL NO.195, PLUMBERSup the materials, pipe, ducts, conduits, etc. for easyremoval.4On November 27, Business Agent Hill of thePipefitters called Kermit Sparks, the Employer's costestimator,5 in Cincinnati and told him that unlessCleveland Wrecking "signed an agreement with .. .[the Pipefitters] immediately . . . [Cleveland Wreck-ing]would not be allowed to continue . . . [the]dismantlement project at DuPont." Sparks told Hillhe would shut down the job until he or the companyvice president could meet with the Pipefitters. TheEmployer then stopped all of its work at the DuPontBeaumont Works.On December 3, 1974, Sparks, along with Employ-er Foreman Wooley, went to Beaumont and met withrepresentatives of the Laborers at that union's office.When Sparks asked what could be done to get thejob back in progress, he was told that if he signed acontract with the Beaumont area Laborers the workcould be resumed the next morning. Accordingly,Sparks immediately signed the contract between theAssociated General Contractors of Jefferson County,Inc.,and the Southern Texas Laborers DistrictCouncil.On December 4, 1974, the Employer's work at theDuPont Beaumont Works was resumed. That morn-ingMr. Hill of the Pipefitters and Mr. Egan, arepresentative of theMillwrights, appeared at themaingate and asked Sparks and Foreman Wooley ifwork had been resumed. When Sparks answeredaffirmatively, they said that the Employer had notsigned a contract with either Pipefitters or Mill-wrights and indicated that they were going to returnand set up a picket line at DuPont's main gate if theEmployer did not sign a contract with their respec-tive 'Unions.Subsequently, a meeting involving the Employerand eight trade union locals, including the Pipefit-ters,Millwrights, and Laborers, was called by theEmployer in an effort to resolve the disputes AftertheEmployer briefly described the work it wasperforming for DuPont, each party to the disputelaid claim to at least a portion of the work in dispute.The meeting was adjourned without resolving thedispute.When Sparks informed a representative ofDuPont that no resolution had been reached, he wastold that the Employer would have to discontinue alloperations' until it obtained a "written release fromvarious tradeunions" in Beaumont.Sparks expressed4It appears that the actual loading of the material onto a truck andhaulm; it away was subcontractedout by the Employer andwas beingperformedby employeesrepresentedby OperatingEngineers and Team-sters.5While the recordis unclear as to Sparks' position in the Employer'sorganizational structure,itshows that Sparks signeda contract with theLaborers onbehalf of theEmployer, representedthe Employerat a meetingwith eight trade union locals, and discussed dispute resolutionstrategy with173doubt that such a release could be obtained andthere is no evidence that Sparks or anyone else madeefforts to obtain such release. The Employer hasperformed no work at the project since December 4.C.Contentions of the PartiesAs stated above, none of the parties filed briefs.From the testimony at the hearing, however, itappears that the Employer contends that its assign-ment of the work to the Laborers should be upheldon the basis of its contract with the Laborers, its pastpractice of using laborers on similar jobs, and otherfactors normally relied on by the Board in makingawards of disputed work. Thus, Sparks testified thatthe Employer had assigned dismantling work to theLaborers on two earlier DuPont projects in theBeaumont area and that it customarily uses laborersfor its wrecking operations throughout the country.Sparks testified that laborers have the skills to handlethe necessary tools efficiently and safely. Laborersapparently agrees with the Employer's position.Furthermore,Laborerscounsel introduced intoevidence numerous Joint Board Decisions datingfrom 1950 to 1965, in which Laborers was awardedthe work of removing and handling valves and pipesdesignated for scrap.None of these decisionsinvolved the parties herein. Indeed, none involvedwork in the Beaumont, Texas, area.Pipefitters,on the other hand, claims only thatportion of the disputed work which involves thehandling of pipes and valves, and presented testimo-ny that pipefitters were currently engaged in severalsimilar projects in the area.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties do not have an agreed-uponmethod for the voluntary adjustment of the dispute.With respect to (1) above, the record reveals thaton November 27, 1974, the Pipefitters threatened toshut down the Employer; that on December 4, 1974,togetherwith theMillwrights, it threatened theEmployer with picketing; and that these threats werein support of its demand that the Employer assignthe disputed work to employees represented by it.a representative of DuPont.Based on these facts we find that Sparks is anagent of the Employer.6The record makes reference to the intervention of a Mr. Barrett of"C.A.S.A." who suggested the December 4 meeting between the Employerand the Locals, offered his office as a meeting place, and advised adjourningthe meeting when it became clear that a jurisdictional dispute existed. Mr.Barrett is never further identified nor is the identityof C.A.S.A. clarified. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we fmd that reasonable cause exists tobelieve that Pipefitters andMillwrights violatedSection 8(b)(4)(D) of the Act.With respect to (2) above, we find, for the reasonsstated below, that all the parties to the instant disputeare required to submit this jurisdictional dispute tothe Impartial Jurisdictional Disputes Board (hereincalled IJDB) for determination.In 1973 the Employer became signatory to anagreement between the Sabine Area ConstructionCommittee and the Southern Texas Laborers DistrictCouncil and its affiliated Local Union Nos. 853 and870. That agreement, executed on July 17, 1973, for aterm expiring on June 30, 1975, contains thefollowing provision with respect to the settlement ofjurisdictional disputes:Section 2.Contractors and Union agree that anydispute over the work jurisdiction of this Unionand all disputes concerning the interpretation andapplication of these working rules are subject totradeagreements and final decisions of theBuilding and Construction Trades Department,AFL-CIO, and the National Joint Board for theSettlementof JurisdictionalDisputes.Everyfacility of the Union will be used in following theproper procedures of the National Joint Board forthe Settlement of Jurisdictional Disputes or anyother agency established by law in order toprotect the jurisdiction of the Union as recog-nized by the Building Trades Department, AFL-CIO, and the National Joint Board.Section 3.Should the National Joint Board for theSettlement of JurisdictionalDisputes be abol-ished, then both parties to this agreement agree toabide by the decisions ofanysubstitute Board orAgency which is approved by the Building andConstruction Trades Department of the AFL-CIO, and signatory employer associations.Although the foregoing agreement between theEmployer and Laborers appeared still to be in effectat the time of the instant dispute, the record showsthat, on the morning of December 3, Sparks andForeman Wooley went to the Laborers office andasked what could be done to get the men back towork. The Laborers representative replied that theEmployer would have to sign a contract withLaborers,which he then handed to Sparks. Thiscontract, which Sparks promptly signed on behalf oftheEmployer,was an agreement entered into7This case is therefore distinguishable fromBricklayers,Masons andPlasterers'International Unionof Amenca, Local No. ],AFL-CIO (LembkeConstructionCompany of Colorado,Inc.),194 NLRB 649, 651(1971),wherewe held that`joint boards"are not interchangeableand that a party, byagreeing to be bound by an existing "Joint Board," doesnot therebybetween Laborers and the AssociatedGeneralContractors of Jefferson County (herein called AGC)for a term effective from July 1, 1973, to June 30,1975. The AGC contract contained identical provi-sions for the settlement of jurisdictional disputes asarecontained in the Sabine Area, ContractorsCommittee contract, quoted above.Inasmuch as both Laborers master contracts wereexecuted on or after July 1, 1973, it is clear that thereferences therein to the "National Joint Board forthe Settlement of Jurisdictional Disputes" (hereincalledNJB) was inadvertent. For the NJB wasdissolved.and expired on or about May 31, 1973, andwas replaced, without hiatus, on June 1, 1973, by theIJDB. In light of these facts, we surely cannot imputeto the Laborers and the employer associations acontractual intent, in July 1973, to be bound to adefunct entity.To the contrary, the contractingpartiesobviously intended to be bound by afunctioning entity. This is clearly, evidenced by thecontract provision that, in the event the NJB expiresduring the contract's term, the parties agree to bebound by whatever entity is created under auspicesof the Building and Construction Trades Departmentto replace it. The IJDB, like the NJB, was of coursecreated by agreement between the AFL-CIO Build-ingand Construction Trades Department andcertain employer associations. Since the IJDB was inexistence at the time the Laborers master contractswere entered into, we find and conclude that thereference therein to the defunct NJB was either theresult of an oversight or was in the nature of aclerical error. In any event, we find that it refers tothe IJDB.7The rules and regulations of the IJDB provide thatan employer may become bound to its procedures,inter alia,by signing a collective-bargaining contractagreeing to be so bound. As the Employer heresigned two such contracts with the Laborers, we findthat both the Employer and Laborers agreed toresolve their jurisdictional disputes -in the mannerprovided by the IJDB.As to the Pipefitters and the Millwrights, it is wellsettled that, in the absence of evidence to thecontrary, the Board may take administrative noticeof the fact that the Pipefitters and the Millwrights, asmembers of the Building and Construction TradesDepartment, AFL-CIO, are signatory to the agree-ment creating the IJDB and are bound to abide byautomatically agree to be bound by other "Joint Boards" which might comeinto being during their contract term. Member Fanning,for thereasonsstated in his dissenting opinion in that case,would in any event find that anagreed-upon method for resolution of jurisdictional disputes existed byvirtue of the contracts between Employer and Laborers. PIPEFITTERSLOCAL NO.195, PLUMBERSitsrulesand procedures for the settlement ofjurisdictional disputes.8We find, therefore, that allparties to this dispute are bound to a voluntarymethod for the resolution of this dispute through theprocedures established by IJDB.9Accordingly, we shall quash the notice of hearingissued herein.ORDER175It is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.8 Local Union No. 70,International Associationof Bridge, Structural andCleveland),119 NLRB 1345, 134517 (1958).OrnamentalIronWorkers, AFL-CIO (F. W. Owens and Associates, Inc),2059In view of this finding,we conclude that it is unnecessary to reach orNLRB 1171 (1973);Woo4 Wire and Metal LathersInternationalUnionandpass on whether the Millwrights disclaimer was effective and thus it is noitsLocalUnion No. 2, AFL-CIO (AcousticalContractorsAssociationoflongerinvolved in this dispute.